Citation Nr: 1755513	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-04 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).)  

REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to final appellate adjudication of the issues on appeal.  Specifically, there may be outstanding evidence relevant to the issues on appeal. 

In this regard, service treatment records indicate that the Veteran may have had additional service in the Army Reserves.  See October 1981 Enlistment Examination.  In the context of the Reserves, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24) (2012).  

Nevertheless, the AOJ has not otherwise attempted to verify whether the Veteran had Reserve service or whether such service included periods of ACDUTRA or INACDUTRA.  Accordingly, remand is warranted for the AOJ to undertake any development necessary to verify the Veteran's Reserve service and any period of ACDUTRA or INACDUTRA.  
The Veteran also indicated that he received treatment at the Ft. Myers VA Outpatient Clinic since 1998.  However, it appears no efforts have been made to obtain these treatment records, and they are not otherwise of record.  Therefore, on remand, all outstanding VA treatment records must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition to the development above, the Board also finds that another VA audiology examination must be conducted.  In pertinent part, the Veteran underwent a VA audiology examination in February 2013 to assess the etiology of his bilateral hearing loss and tinnitus.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and opined that these disorders were less likely than not caused by or a result of military noise exposure.  The VA examiner explained that the Veteran's enlistment, separation, and post-separation examinations showed normal hearing and that occupational and recreational noise exposure and age are greater factors relative to the Veteran's hearing loss than acoustic trauma. Significantly, however, the Board notes that the Veteran's December 1971 separation examination did not actually document audiology results.  Moreover, although the examiner acknowledged the Veteran's statement that he experienced tinnitus in service, the examiner did not adequately address or consider this statement or its significance in her opinion.  Accordingly, the Board finds the VA examiner's opinion insufficient as it is based on an inaccurate factual premise and is not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action.(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of:

a.  relevant medical treatment from VA or private health care providers.  Obtain copies of any pertinent records identified by the Veteran and add them to the claims file.  The Board is particularly interested in records of treatment records from the Ft. Myers VA Outpatient Clinic.  

b. in-service treatment and service personnel matters from the Veteran's period of Reserve service.  In attempting to obtain any such outstanding documents, the AOJ should ask the Veteran to provide information, including the name and address, regarding any Reserve units in which he served.  Following receipt of a response from the Veteran, the AOJ should contact the appropriate government entity, to include the Records Management Center and the Veteran's Reserve unit, and any other appropriate federal repository of records to procure any such available records.  

With regard to this development, the AOJ should follow the procedures for obtaining records set forth at 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, obtain a VA audiology examination by an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

The VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's bilateral hearing loss and/or tinnitus had their onset during his active service, or are otherwise related to active service, to include specifically acoustic trauma sustained during combat in Vietnam.  

In formulating the above opinion, the examiner must specifically consider and discuss the Veteran's report of first experiencing tinnitus in service after a mortar explosion.  The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

